UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7854


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LARICCO EUGENE SHERRILL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:04-cr-00220-RJC-CH-1)


Submitted:    March 17, 2009                 Decided:   March 26, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Matthew R. Segal, Assistant
Federal   Public  Defender,   Asheville, North  Carolina,   for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Laricco Eugene Sherrill appeals the district court’s

order denying his motion for a reduced sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).       We have reviewed the record and

find no reversible error.   Accordingly, we deny the motions for

appointment of counsel and affirm for the reasons stated by the

district court.   See United States v. Sherrill, No. 3:04-cr-

00220-RJC-CH-1 (W.D.N.C. Aug. 27, 2008).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2